Citation Nr: 1217525	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-32 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right patellofemoral joint.  

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left patellofemoral joint.  

4.  Entitlement to an initial compensable rating for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1985 to September 2007.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, granted service connection for a cervical spine disability, right and left knee disabilities, and hypertension, and assigned initial zero percent disability ratings, effective October 1, 2007, the day following the date of the appellant's separation from active service.

In February 2010, the Board remanded the matter for the purpose of affording the appellant the opportunity to attend a hearing before a Veterans Law Judge, as he had requested.  In May 2010, the appellant testified at a Board hearing at the RO.  A transcript of that hearing is of record.  

In September 2010, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the matter was in remand status, in a November 2011 rating decision, the RO increased the initial ratings assigned for the appellant's service-connected cervical spine and right and left knee disabilities to 10 percent.  Although higher initial ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Since the award of service connection, the appellant's degenerative disc disease of the cervical spine has been manifested by pain and limitation of motion, without incapacitating episodes of intervertebral disc syndrome.  

2.  Since the award of service connection, the appellant's chondromalacia of the right and left patellofemoral joints has been manifested by bilateral pain and noncompensable limitation of flexion, with mild to moderate functional loss.  

3.  Since the award of service connection, the appellant's hypertension has been manifested by diastolic pressure consistently below 100 and systolic pressure consistently below 160.  Although he takes medications for control of his hypertension, he has not been shown to have a history of diastolic pressure predominantly 100 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  The criteria for an initial rating in excess of 10 percent for chondromalacia of the right patellofemoral joint have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).

3.  The criteria for an initial rating in excess of 10 percent for chondromalacia of the left patellofemoral joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).

4.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

With respect to VA's notice obligations, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case does not show, nor does the appellant contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Again, the appellant has not argued otherwise.  The record shows that the appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board notes that the appellant has reported that he receives treatment for his knee disabilities and hypertension from his private physician, Dr. Ramsey.  In a November 2010 letter, the RO asked the appellant to complete the necessary authorization forms to allow VA to request pertinent records from Dr. Ramsey, but he failed to respond.  Thus, the Board concludes that VA has no further duty to assist with respect to those records.  See 38 C.F.R. § 3.159(c)(2), (3) (2011) (discussing claimant's obligation to provide VA with enough information to identify and locate existing records and authorize the release of these records in a form acceptable to the custodian).
 
The appellant has also been afforded VA medical examinations in connection with his claims, most recently in March 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate.  The opinions were provided by a qualified medical professionals and were predicated on a full reading of all available records.  The examiner also provided specific reference to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The appellant has not challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.


Background

In pertinent part, the appellant's service treatment records show that he was seen on multiple occasions in connection with his complaints of right and left knee pain.  Diagnoses included bilateral patellofemoral pain syndrome, chondromalacia, and patellar tendonitis.  Service treatment records also document treatment for complaints of neck pain.  An MRI performed in November 2006 showed cervical spondylosis.  Finally, the service treatment records show that the appellant was diagnosed as having essential hypertension during his period of active duty for which he was prescribed Avalide.  Blood pressure readings during service showed diastolic pressure consistently below 100.  

In July 2007, in connection with his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a bilateral knee disability, a cervical spine disability, and hypertension.  

In support of the appellant's claim, he was afforded a series of VA medical examinations in January 2008.  

At a VA spine examination in January 2008, the appellant reported that he had developed neck pain in 2005 and that such pain had been present intermittently since that time.  He rated his current pain as a 6 on a pain scale of 1 to 10.  He indicated that his pain episodes occurred 10 to 15 days monthly.  The appellant described his neck pain as dull and indicated that it produced no radiculopathy, stiffness, or weakness.  He Indicated that he had obtained relief from steroid injections.  He denied flare-ups of pain, incapacitating episodes, surgery, or significant impacts on his activity of daily living.  The examiner indicated that the appellant did not have intervertebral disc syndrome.  On examination, range of motion testing of the cervical spine showed forward flexion, extension, lateral flexion, from zero to 45 degrees.  Rotation was from zero to 80 degrees, bilaterally.  There was no pain on forward flexion, extension, or rotation.  There was pain at 45 degrees on right lateral flexion.  There was no change in range of motion with repetition.  The examiner further indicated that range of motion was not reduced due to fatigue, weakness, or endurance.  The spine was not ankylosed.  X-ray studies of the cervical spine were normal.  The examiner noted that a previous MRI had shown mild disc bulges at C5-6 and C6-7.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having mild degenerative disc disease of the cervical spine with mild intermittent neck pain.  

At a VA knees examination in January 2008, the appellant reported that his knees began to hurt during active duty after participating in PT and running.  He indicated that his current knee symptoms included pain on stairs.  He denied weakness, stiffness, swelling, locking, instability, or giving way.  He also denied loss of endurance, fatigability, and flare-ups of pain.  The examiner noted that the appellant required no assistive devices such as a cane or a brace.  He had had no orthopedic surgeries, episodes of dislocation or subluxation, nor did his knee disabilities adversely impact his daily activities or usual occupation.  On examination, the appellant's knees exhibited range of motion from zero to 140 degrees, bilaterally.  There was no pain on range of motion testing.  The appellant reported pain only on stairs.  The appellant's gait was normal.  There was no ankylosis, fatigue, weakness, lack of endurance, or additional limitations following repetitive use.  There was no incoordination, instability, or functional limitations on standing, walking or weight bearing.  There was no guarding.  X-ray studies of the knees were normal.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having mild bilateral chondromalacia of the patellofemoral joint.  The examiner indicated that the appellant's knee disabilities were not disabling to him.  What little problem he had was only with aggressive stair climbing.  The examiner noted that the appellant performed all activities of daily living normally and exhibited no pain on examination.  

At a VA hypertension examination in January 2008, the appellant reported that he had been diagnosed as having hypertension in 2004.  He indicated that he took Avalide daily.  On examination, blood pressure readings of 132/80, 129/90, and 137/91 were recorded.  The examiner concluded that the appellant appeared healthy for his age and noted that cardiovascular examination was otherwise normal but for some dependent edema of 1+ in the lower extremity.  The examiner indicated that the appellant's cardiac status was normal and he exhibited no complications of arteriosclerotic  hypertension.  The diagnosis was essential hypertension.  

In a January 2008 rating decision, the RO, inter alia, granted service connection for degenerative disc disease of the cervical spine, right and left knee chondromalacia of the patellofemoral joints, and essential hypertension, and assigned initial zero percent disability ratings, effective October 1, 2007, the day following the date of the appellant's separation from active service.

The appellant appealed the initial ratings assigned by the RO for these disabilities.  With respect to his cervical spine, he indicated that he had received cortisone shots for pain and had been advised that he could expect his condition to worsen with age.  With respect to his knee disabilities, he indicated that he had had knee pain since 1999.  With respect to his hypertension, he indicated that he was on medication and had been told he would require medication for his whole life.  

In connection with his appeal, the appellant testified at a Board hearing at the RO in May 2010.  With respect to his cervical spine, he testified that he felt pain and discomfort when moving his head in different planes.  He indicated that he also experienced painful motion in his knees and had had to take a couple of days off from work due to knee pain.  He indicated that when he was walking down stairs, his knees felt weak and bothered him severely.  Regarding his hypertension, the appellant testified that he continued to take Avalide for his hypertension, as well as a beta blocker and a diuretic.  He indicated that on his medication, his average blood pressure was 120/78.  

In March 2011, the appellant again underwent VA cervical spine examination at which he reported constant cervical spine pain which he reported ranged from a 6 to a 9 on a pain scale of 1 to 10.  He indicated that his pain increased with movement and radiated to his shoulders.  He experienced severe flare-ups of pain every two months during which he would avoid driving and stay home from work.  He indicated that he received a fair response to pain medication.  The appellant also reported a history of fatigue, spasm, and weakness.  He denied a history of hospitalization or surgery for his cervical spine disability.  The appellant also reported that he experienced numbness and paresthesias, although the examiner indicated that these symptoms were not related to the cervical spine disability as such numbness did not follow any dermatomal distribution and was constant.  On examination, the appellant's posture and head position was normal.  He exhibited an antalgic gait, although the examiner indicated that the appellant's cervical spine disability was not responsible for this.  There were no abnormal spinal curvatures, including no kyphosis, reverse lordosis, and scoliosis.  There was also no ankylosis.  Examination further showed no spasm, atrophy, weakness, or guarding.  Reflexes were normal.  Sensory examination was also normal.  Muscle tone and strength was normal.  Range of motion showed flexion from zero to 35 degrees, with pain at 25 degrees.  Extension was from zero to 35 degrees, with pain at 25 degrees.  Lateral flexion was from zero to 45 degrees, with pain at 24 degrees, bilaterally.  Rotation was from zero to 65 degrees, with pain at 40 degrees, bilaterally.  The examiner diagnosed the appellant as having degenerative joint/disc disease of the cervical spine.  He indicated that the appellant was employed full time and indicated that he had lost one week of work total in the past year due to cervical spine and bilateral knee disabilities.  

At a VA knees examination in March 2011, the appellant reported daily pain in both knees for approximately 60 percent of the day.  He indicated that his pain increased with prolonged sitting, standing or walking.  He rated his knee pain as a 5 to 9 on a pain scale of 1 to 10.  He experienced severe flare-ups of pain every two weeks with increased activity during which he would avoid routine activities or chores.  He indicated that he received a fair response to pain medication.  In addition to pain, the appellant also reported instability, locking, weakness, and incoordination.  He denied dislocation or subluxation.  He indicated that he was limited to standing no more than 5 to 10 minutes and walking 75 yards.  He denied using assistive devices.  On examination, the appellant exhibited an antalgic gait.  There was subpatellar tenderness but no instability, meniscus abnormality, or abnormal tendons or bursae.  Range of motion was from zero to 130 degrees, bilaterally, with pain at 100 on the left and at 120 on the right.  There was no objective evidence of pain or additional limitations following repetitive motion.  X-ray studies showed minimal superior patellar spurs.  After examining the appellant and reviewing his claims folder, the examiner diagnosed the appellant as having chondromalacia patella and degenerative joint disease of the bilateral knees.  The examiner indicated that the appellant's knee disabilities produced mild to moderate limitations with activities such as lifting, carrying, recreation, and performing activities of daily living.  His knee disabilities prevented his playing sports.  

In a November 2011 rating decision, the RO increased the initial ratings assigned for the appellant's service-connected cervical spine and right and left knee disabilities to 10 percent.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).



Analysis

Cervical spine

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011) (pertaining to degenerative arthritis of the spine).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Applying the rating criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the appellant's service-connected cervical spine disability.  

Since the award of service connection, the appellant's cervical spine disability has been manifested by symptoms such as pain and limitation of motion.  Repeated testing has shown that the appellant's cervical spine motion, however, is not limited to the extent necessary to meet the criteria for an evaluation in excess of the currently assigned 10 percent, even upon consideration of the DeLuca factors.  Measured range of motion in flexion and in combination exceeds the maximum allowable under the Schedule for all disability levels above 10 percent.

For example, at the January 2008 VA medical examination, range of motion testing of the cervical spine showed forward flexion, extension, and lateral flexion, from zero to 45 degrees.  Rotation was from zero to 80 degrees, bilaterally.  There was no pain on forward flexion, extension, or rotation.  There was pain at 45 degrees on right lateral flexion.  There was no change in range of motion with repetition.  The examiner further indicated that range of motion was not reduced due to fatigue, weakness, or endurance.  At the March 2011 VA medical examination, range of motion testing showed flexion from zero to 35 degrees, with pain at 25 degrees.  Extension was from zero to 35 degrees, with pain at 25 degrees.  Lateral flexion was from zero to 45 degrees, with pain at 24 degrees, bilaterally.  Rotation was from zero to 65 degrees, with pain at 40 degrees, bilaterally.  Again, this evidence shows that the appellant's cervical spine motion is not limited to the extent necessary to meet the criteria for an initial evaluation in excess of the currently assigned 10 percent, even upon consideration of the DeLuca factors.  

The Board also finds that the appellant's cervical spine disability is not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  During the January 2008 VA medical examination, there was no muscle spasm observed.  During the March 2011 VA medical examination, the appellant endorsed subjective cervical spine spasm, but objective examination revealed that no spasm was present.  Additionally, the examiner determined that the appellant's posture and head position was normal.  Although he exhibited an antalgic gait, the examiner indicated that the appellant's cervical spine disability was not responsible for this.  The examiner further determined that there were no abnormal spinal curvatures, including no kyphosis, reverse lordosis, and scoliosis.  Finally, there was no ankylosis present.  Given the findings discussed above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The Board has considered these criteria, but notes that the evidence does not show, nor does the appellant contend that his cervical spine disability is productive of incapacitating episodes.  The Board further notes that the evidence shows that the appellant's cervical spine disability is not productive of any associated neurologic abnormalities which may be separately rated, possibly resulting in a higher rating.  Examinations have identified no neurologic abnormalities associated with the cervical spine disability warranting a separate rating.  For example, at the March 2011 VA medical examination, the appellant reported that he experienced numbness and paresthesias, although the examiner indicated that these symptoms were not related to the cervical spine disability as such numbness did not follow any dermatomal distribution and was constant.  

The Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).  There is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected cervical spine disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The rating criteria contemplate the appellant's current cervical spine symptomatology and complaints, and provide for higher evaluations for worsening symptoms.  Although the appellant reports missing days from work due to neck pain, the objective evidence demonstrates that his cervical spine disability does not markedly interfere with his employment, beyond that contemplated by the rating schedule.  His industrial incapacity is contemplated in the 10 percent rating now assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to this disability.  Indeed, the appellant has denied hospitalizations and surgery.  Consequently, the Board finds that no further action on this matter is warranted.

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected cervical spine disability and the appellant has not contended otherwise.  Indeed, the record shows that he is employed full-time.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the appellant's service-connected degenerative disc disease of the cervical spine.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.  

Right and left knee disabilities

Both osteomalacia and arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010, 5014 (2011).

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

As noted above, repeated examination has shown that the appellant's right and left knee motion is not limited to the extent necessary to meet the criteria for a compensable rating under either Diagnostic Code 5260, the code setting forth the criteria for limitation of flexion, or under Diagnostic Code 5261, the code setting forth the criteria for limitation of extension.

For example, at the VA medical examination in January 2008, the appellant exhibited range of motion from zero to 140 degrees, bilaterally, without pain on motion.  At the March 2011 VA medical examination, range of motion was from zero to 130 degrees, bilaterally, with pain beginning at 100 degrees on the left and at 120 degrees on the right.  These range of motion findings do not warrant a compensable rating under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting compensable limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261; see also VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).

Although compensable loss of flexion or extension has not been shown, the record contains X-ray evidence of arthritis.  The record also shows that the appellant has endorsed additional right and left knee symptoms such as significant pain at rest, increased when using stairs and with prolonged sitting, standing or walking.  He has also endorsed subjective sensations of weakness and incoordination.  In light of this evidence, the RO has assigned initial 10 percent disability ratings for each knee.  See Hicks v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 4.40, 4.45, 4.59.

After carefully reviewing the pertinent evidence of record, the Board finds that the criteria for ratings in excess of 10 percent have not been met.  The appellant's current 10 percent ratings are based on his symptoms of knee pain, limited motion, and functional loss.  The Board finds that there is insufficient evidence to show that additional factors would restrict motion to such an extent that the criteria for an initial rating higher than 10 percent would be justified for either knee.  For example, at the VA medical examination in January 2008, the examiner noted that the appellant required no assistive devices such as a cane or a brace and described the appellant's gait as normal.  The examiner also indicated that objective examination of both knees had shown that there was no fatigue, weakness, lack of endurance, or additional limitations following repetitive use, nor did the appellant exhibit incoordination or functional limitations on standing, walking or weight bearing.  

More recently, at the March 2011 VA medical examination, the appellant endorsed sensations of weakness and incoordination.  On objective examination, the appellant exhibited an antalgic gait, but the examiner again noted that he required no assistive devices.  The examiner further indicated that there was no objective evidence of pain or other functional limitations following repetitive motion.  She concluded that the appellant's knee disabilities prevented his playing sports but produced only mild to moderate limitations with activities such as lifting, carrying, recreation, and performing activities of daily living.  The Board concludes that the objective findings do not more nearly approximate the functional equivalent of limitation of motion rated in excess of 10 percent for either knee.  Again, although the Board has considered the appellant's contentions with respect to pain and functional loss, the Board finds that such symptoms are contemplated in the currently assigned 10 percent ratings.  A rating in excess of 10 percent is not warranted, absent additional functional loss, supported by adequate pathology.

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative diagnostic code does not result in an initial rating in excess of 10 percent for either knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

In this case, although the appellant has recently endorsed subjective sensations of instability, repeated examination has shown that his right and left knee ligaments are intact, with no instability.  For example, at the January 2008 VA medical examination, the appellant denied instability and episodes of dislocation or subluxation and objective examination identified no instability or subluxation.  At the March 2011 VA medical examination, the appellant again denied dislocation and subluxation but endorsed feelings of instability.  Objective examination, however, showed that there was no instability, meniscal abnormality, or abnormal tendons or bursae in either knee.  The Board finds that the appellant's right and left knees do not demonstrate any objective impairment due to subluxation or instability to warrant a higher rating under Diagnostic Code 5257.  

In light of these objective medical findings, the Board further finds no basis on which to assign a separate compensable rating under Diagnostic Code 5257, in addition to the currently-assigned 10 percent disability ratings based on arthritis with pain, limitation of motion, and functional loss.  In reaching this decision, the Board has specifically considered the appellant's subjective complaint of a sensation of instability or giving way, but finds that the objective evidence of record, including examinations demonstrating that the appellant's right and left knees exhibit no instability, greatly outweighs his subjective report.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of separate compensable ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97.  The Board also notes that the appellant has not been shown to exhibit compensable limitation of flexion and compensable limitation of extension to warrant separate disability ratings.  See VAOPGCPREC 23-97.  Rather, the 10 percent disability ratings currently assigned for his right and left knee disabilities are based on his overall knee symptoms of pain, limitation of motion, and functional loss.

The Board has also considered rating the appellant under 38 C.F.R. § 4.71a, Diagnostic Code 5258 and 5259, but finds that given the evidence showing that there are no meniscal abnormalities in either knee, these provisions are not appropriate.  

The Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected right or left knee disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is no objective evidence of record demonstrating that the appellant's service-connected right or left knee disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to his knee disabilities.  Indeed, the appellant has consistently denied periods of hospitalization and surgery.  Consequently, the Board finds that no further action on this matter is warranted.

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected left or right knee disability and the appellant has not contended otherwise.  Indeed, the record shows that he is employed full-time.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of initial disability ratings in excess of 10 percent for the appellant's service-connected chondromalacia of the right and left patellofemoral joints.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).

Hypertension

The appellant seeks an initial compensable rating for hypertension.  He argues that a higher rating is warranted as he developed hypertension during active duty, has been on medication since that time, and was advised that he will require medication for the rest of his life.  

The RO has evaluated the appellant's service-connected hypertension as zero percent disabling, pursuant to Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

A noncompensable rating is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for hypertension.  

As set forth above, the available record shows that blood pressure testing conducted in service and since that time show that his systolic pressure is consistently below 160 and his diastolic pressure is consistently below 100.  Although he was prescribed medication for control of elevated blood pressure in service and he reports that he continues to take such medication, he is not shown to have a history of diastolic pressure predominately 100 or more.  The appellant was asked to authorize the release of private clinical records showing post-service treatment for hypertension, but he failed to do so.  In any event, the Board notes that at his May 2010 Board hearing, the appellant testified that with his medication, his average blood pressure is 120/78.  

The Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected hypertension is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is no objective evidence of record demonstrating that the appellant's service-connected hypertension markedly interferes with his employment, beyond that contemplated by the rating schedule.  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to his hypertension.  Consequently, the Board finds that no further action on this matter is warranted.

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected hypertension and the appellant has not contended otherwise.  Indeed, the record shows that he is employed full-time.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the appellant's service-connected hypertension.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right patellofemoral joint is denied.  

Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left patellofemoral joint is denied.  

Entitlement to an initial compensable rating for hypertension is denied.  




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


